Citation Nr: 0909626	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-39 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative herniated disc at C5-6 prior to March 19, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
postoperative herniated disc at C5-6 from March 19, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1992 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In September 2004, the Veteran was granted separate, 10 
percent ratings for left and right upper extremity 
neurological symptoms associated with the service-connected 
herniated disc at C5-6.  The Veteran did not appeal the 
propriety of those ratings.  Thus, the Board will not address 
those symptoms in the discussion of the cervical spine 
disability.


FINDINGS OF FACT

1.  Prior to March 19, 2006, the Veteran's service-connected 
postoperative herniated disc at C5-6 was manifest by 
disability that equated to no worse than moderate limitation 
of motion as shown by:  flexion to 25 degrees; extension to 
14 degrees; lateral flexion to 15 degrees bilaterally; left 
rotation to 25 degrees; and right rotation to 45 degrees 
resulting in a combined range of motion of 139, with no 
incapacitating episodes, and no severe muscle injuries.

2.  From March 19, 2006, the Veteran's service-connected 
postoperative herniated disc at C5-6 with a history of upper 
neuropathy and myofascial pain has been manifest by 
disability that equates to unfavorable ankylosis of a 
30 degree downward position with no cervical spine movement 
and no incapacitating episodes.




CONCLUSIONS OF LAW

1.  Prior to March 19, 2006, the criteria for a rating in 
excess of 20 percent for postoperative herniated disc at C5-6 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 31.2, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, 4.73 (Diagnostic Codes 5323, 5290, 5293) (2003); 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

2.  From March 19, 2006, the criteria for a 40 percent rating 
for service-connected postoperative herniated disc at C5-6 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5290, 5293) (2003); 38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through January 2004 and April 2008 
notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim.  
By the April 2008 letter, the RO provided the general 
criteria for assigning disability ratings and listed the 
applicable diagnostic code in its current version.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  By a March 
2006 notice letter, the RO provided the general criteria for 
assigning effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in May 
2008, which followed the January 2004, March 2006, and April 
2008 notice letters.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the increased rating issues for 
further notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified:  
the Iron Mountain VA Medical Center (VAMC); U.P. 
Rehabilitation Medicine Associates; Northern Neurosurgery 
Group; Schoolcraft Memorial Hospital; and Marquette General 
Hospital as treatment providers.  Available records from 
those facilities were obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in March 2004, August 2004, and 
October 2007, the Veteran was afforded VA examinations in 
connection with this claim, the reports of which are of 
record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Veteran was initially granted service connection for 
postoperative herniated disc at C5-6 with a history of upper 
neuropathy and myofascial pain (cervical spine disability) in 
December 1995.  A 10 percent rating was assigned under 
hyphenated Diagnostic Code 5293-5323 for intervertebral disc 
syndrome rated as muscle injury of the head, shoulders, and 
neck effective June 22, 1995.  In March 2003, the Veteran 
filed a claim for an increased rating that was denied in a 
June 2003 rating decision.  However, in September 2004, the 
RO increased the evaluation to 20 percent under Diagnostic 
Code 5293-5323 based on the results of an August 2004 VA 
examination.  That increase was made effective January 4, 
2003.  In December 2006, the RO again increased the 
evaluation to 30 percent under Diagnostic Code 5293-5323 
based on private medical treatment records submitted by the 
Veteran.  That increase was made effective March 19, 2006.  
Thus, the RO has established a staged rating.  See Hart, 
21 Vet. App. at 509-10.  Consequently, the Board will address 
whether the Veteran is entitled to an evaluation in excess of 
20 percent for his cervical spine disability prior to 
March 19, 2006, and whether he is entitled to an evaluation 
in excess of 30 percent from to March 19, 2006.

(The Board notes that the Veteran had been awarded a 
temporary, non-schedular total disability rating between May 
29, 2003 and September 1, 2003 as a result of surgery on his 
cervical spine necessitating convalescence.  See 38 C.F.R. 
§ 4.30 (2008).  This decision addresses only the schedular 
ratings that have been developed for appellate review.)

The medical evidence of record supports the conclusion that 
the disability suffered by the Veteran is a disability of the 
cervical spine.  In particular, both the March 2004 and 
August 2004 VA examinations note the Veteran's history of 
injuries and surgical procedures related to his cervical 
spine and evaluate the Veteran's symptoms specific to his 
cervical spine.  Nonetheless, the Veteran was initially rated 
at 20 percent under a hyphenated Diagnostic Code that 
contemplated an evaluation for muscle injuries.  In order for 
the Veteran to be rated at 30 percent under Diagnostic Code 
5323 for muscle injuries (the highest schedular rating under 
that Diagnostic Code), the medical evidence of record must 
support the finding of a severe muscle injury.  Severe muscle 
injuries are defined under 38 C.F.R. § 4.56(d)(4) as:  
through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
This, as discussed below, is not the nature of the Veteran's 
disability-the Veteran's disability is not contemplated 
under the Diagnostic Codes related to muscle injuries.  Thus, 
the Board finds that the Veteran's disability is more 
appropriately evaluated under the Diagnostic Codes related to 
injuries and diseases of the cervical spine.  

The Veteran contends that his service-connected cervical 
spine disability has been more disabling than indicated by 
the assigned rating.  He therefore contends that a higher 
rating is warranted.

Under Diagnostic Code 5290 (2003) for limited motion of the 
cervical spine:  a 20 percent rating is warranted where there 
is moderate limitation of motion; and a 30 percent rating is 
warranted where there is severe limitation of motion.  
38 C.F.R. § 4.71a (Diagnostic Code 5290) (2003).

The Veteran's disability could also be evaluated under 
Diagnostic Code 5293 (2003) for intervertebral disc syndrome 
under which (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation:  a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).

Following the rating criteria, note (1) provides:  an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2) provides:  when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3) provides:  if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 

The Board notes that, during the pendency of the appeal and 
effective September 26, 2003, VA revised the criteria for 
evaluating spinal disabilities under 38 C.F.R. § 4.71a.  See 
68 Fed. Reg. 51454-56 (Aug. 27, 2003).  VA must consider the 
Veteran's increased rating claim involving the cervical spine 
under both the former and revised set of criteria, with 
consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
the September 2004 rating decision, the Veteran was informed 
of the regulation changes and his disability was reevaluated 
under the new criteria.

Thus, for the period from September 26, 2003, the Veteran's 
disability could also be evaluated under the formula for 
evaluating the spine in Diagnostic Code 5243 under which, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  a 20 percent 
rating is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  Finally, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

Following the rating criteria, note (1) provides:  evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2) provides:  [with respect to the cervical spine], for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the cervical spine is 340 
degrees.  The normal range of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) provides:  separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Alternately, the Veteran could be evaluated under the 
intervertebral disc syndrome formula of Diagnostic Code 5243 
under which:  a 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; a 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

Following the rating criteria, note (1) provides:  for 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) provides:  if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

The Veteran is entitled to evaluation under whichever formula 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2008).

In March 2003, the Veteran underwent a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran underwent C5-6 discectomy while in service and a 
discectomy and fusion of C5 through C7 in May 2003.  In 
addition, the examiner noted that the Veteran complains of 
chronic pain in his neck and experiences malaise, mild 
dizziness, occasional numbness, weakness, bladder urgency, 
and that the Veteran is no longer able to accomplish daily 
tasks within his normal routine.  The examiner evaluated the 
Veteran as having:  flexion to 25 degrees; extension to 14 
degrees; left lateral flexion to 24 degrees; right lateral 
flexion to 26 degrees; left rotation to 25 degrees (limited 
by pain at this point); and right rotation to 48 degrees.  
The examiner diagnosed the Veteran with chronic pain and 
decreased range of motion.

In August 2004, the Veteran again underwent a VA examination 
in connection with this claim.  An x-ray taken as part of the 
examination revealed a fusion of vertebrae C5 through C7 and 
hypertrophic degenerative disease with encroachment of facet 
osteophytes upon intervertebral foramina at C3-4 and C4-5.  
The examiner noted the Veteran's prior surgical procedures 
and that the Veteran experiences pain and tingling in his 
shoulders, arms, and hands and has difficulty holding his 
bladder; however, the Veteran was able to complete daily 
hygiene and household tasks.  The examiner evaluated the 
Veteran has having:  flexion to 45 degrees; extension to 30 
degrees; lateral flexion to 15 degrees bilaterally; and 
lateral rotation to 45 degrees bilaterally.  In addition, the 
examiner noted that the Veteran's trapezius muscles have 
tenderness and that the Veteran has decreased sensation in 
his hands and fingers.  The examiner concluded that the 
examination showed no neurological findings and diagnosed the 
Veteran with myofascial pain syndrome of the right 
supraspinatus muscle with a minimally limited range of 
motion.

Based on the March 2003 and August 2004 examinations, a 
20 percent rating is warranted for the period prior to March 
19, 2006.  Using the lower scores from those examinations, 
the Veteran was diagnosed with minimal limitations on his 
range of movement consisting of no worse than:  flexion to 25 
degrees; extension to 14 degrees; lateral flexion to 15 
degrees bilaterally; left rotation to 25 degrees; and right 
rotation to 45 degrees resulting in a combined range of 
motion of 139.  Although the Veteran complained of some 
bladder problems, the examiner did not find the problems 
attributable to a neurological etiology.  In neither case did 
the examiner characterize the Veteran's disability as severe 
or pronounced; nor was the Veteran diagnosed with ankylosis; 
rather, both examiners found that the Veteran was capable of 
daily activities.  A higher rating is not warranted because 
there is no evidence of:  severe limitation of motion as 
required under Diagnostic Code 5290 (2003); incapacitating 
episodes as required under Diagnostic Code 5293 (2003) or 
Diagnostic Code 5243 (2008); or flexion of 15 degrees or less 
or ankylosis as required under Diagnostic Code 5243 (2008).  
As noted above, the Veteran was awarded a separate rating for 
left and right upper extremity neurological symptoms, which 
address his upper extremity symptoms.  Thus, a 20 percent 
rating was appropriate for his neck disability and a higher 
rating was not warranted during that period of the Veteran's 
claim.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008); 
38 C.F.R. § 4.71a, (Diagnostic Codes 5290, 5293) (2003).

A review of the medical treatment records from the Iron 
Mountain VAMC, Marquette General Health System, and U.P. 
Rehabilitation Medicine Associates reveal that, on March 19, 
2006, during the pendency of this claim, the Veteran was 
injured in an automobile incident fracturing cervical 
vertebrae C1-2 resulting in a fusion of C1-2 and C2-3.  A VA 
examination on November 2007 notes that, as a result of the 
incident and subsequent surgery, the Veteran is essentially 
fused between vertebrae C2 and C7, inclusive of the service-
connected cervical spine injury, resulting in significant 
immobility of the cervical spine.   

The Board notes that when it is not possible to separate the 
effects of a service-connected disability from a non-service-
connected disability, such signs and symptoms shall be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this 
instance, the Veteran's cervical spine injuries are so 
intertwined as to make distinguishing the effects of the 
service-connected injury impossible from those of the 
automobile incident injuries.  Although the Veteran is not 
fused at C3-4 or C4-5, no medical evidence has differentiated 
the symptoms arising from service-connected and 
non-service-connected disabilities.  Thus, the Board will 
look at all the symptoms as if they were service connected.

Between July 2006 and November 2006, the Veteran received 
treatment at U.P. Rehabilitation Medicine Associates in 
Marquette, Michigan for his cervical spine disability.  In 
July 2006, a physician noted that it would be an extreme 
challenge to rehabilitate the Veteran to obtain an acceptable 
head, neck, and shoulder posture.  In October 2006, the 
physician noted that the Veteran's standing posture was very 
abnormal because his neck was fused in a 30 degree downward 
position so that he is always looking at the floor and cannot 
make eye contact for conversations.  In September 2006, the 
physician noted that the Veteran was in a fixed position that 
cannot be changed.  Overall, the records from U.P. 
Rehabilitation Medicine Associates reveal that the Veteran 
has been issued several prescriptions and neck braces to 
manage his near constant pain.

Based on the treatment records from U.P. Rehabilitation 
Medicine Associates, a 40 percent rating is warranted for 
this period.  In the October 2006 medical treatment report, 
the Veteran was found to have his neck fused in a 30 degree 
downward position with absolutely no cervical spine movement.  
Thus, the 30 degree forward flexion of the Veteran's cervical 
spine is consistent with unfavorable ankylosis and rated at 
40 percent under Diagnostic Code 5243 with application of 
note (5).  (Fixation in a flexed position with neurologic 
symptoms equates to unfavorable ankylosis.)  A higher rating 
is not warranted because:  40 percent exceeds the maximum 
schedular rating under Diagnostic Code 5290 (2003); there is 
no evidence of incapacitating episodes as required under 
Diagnostic Codes 5293 (2003) and 5243 (2008); and there is no 
evidence of unfavorable ankylosis of the entire spine as 
required under Diagnostic Code 5243 (2008).  Thus, a 40 
percent rating is appropriate and a higher rating is not 
warranted during this period of the Veteran's claim.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008); 38 C.F.R. 
§ 4.71a, (Diagnostic Codes 5290, 5293) (2003).

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's cervical spine 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis during any rating 
period.  See 38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that a higher 
rating-40 percent-is warranted for cervical spine 
disability during the rating period beginning March 19, 2006.  
Higher ratings for the other portions of the rating period 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for even higher ratings, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Prior to March 19, 2006, a rating in excess of 20 percent for 
postoperative herniated disc at C5-6 is denied.

A 40 percent rating for postoperative herniated disc at C5-6 
is granted from March 19, 2006, subject to the laws and 
regulations governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


